Citation Nr: 1550932	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to an initial compensable rating for degenerative disc disease L4-l5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to November 2007  

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2012 (right knee, right shoulder and lumbar spine) and April 2013 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Of note, in a December 2012 correspondence, the Veteran waived RO review of any additional evidence submitted in support of his claim following receipt of his statement of the case as pertaining to his right knee, right shoulder and spine claims.  

Additional evidence has been added to the Board following his February 2014 substantive appeal.  Because his representative, on his behalf, waived initial RO jurisdiction of this evidence in October 2015, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

In a January 2014 statement, the Veteran's representative indicated that the Veteran elected to have a Board hearing at his local Regional Office.  In a February 2014, signed statement, the Veteran withdrew his hearing request and asked that his case be sent to the Board for adjudication.  38 C.F.R. § 20.702 (e) (2014).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issues of entitlement to service connection for a right knee disability, and entitlement to service connection for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA purposes.

2.  Prior to May 13, 2015, the Veteran's lumbar spine disability manifested in normal range of motion with subjective reports of pain, weakness, and limitation of motion during flare-ups.

3.  From May 13, 2015, the Veteran's lumbar spine disability manifested in forward flexion limited to 60 degrees with pain.  The Veteran's lumbar spine disability did not manifest in forward flexion limited to 30 degrees or less, ankylosis, or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for an initial 10 percent schedular rating prior to May 13, 2015, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  The schedular criteria for a disability rating of 20 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

For the claims decided herein, standard July 2010, March 2011 and January 2013 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in September 2010, November 2010, April 2015 and May 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met for the claims decided herein.


II.  Service Connection for Hearing Loss

The Veteran contends that he has hearing loss due to exposure to loud noise for ten years in the maintenance shop, and due to being in the rifle range two times a year, or secondary to service-connected tinnitus.  See April 2012 Application for Compensation and Pension.

A.  Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

B.  Discussion

Applying the applicable law to this case, the claim must be denied because the Veteran's hearing impairment does not meet VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  

On VA audiologic examination in November 2010, puretone auditory thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
5
10
5
10
10

The speech recognition score using the Maryland CNC Test was 96 percent in the right ear and 98 percent in the left ear.  

The Veteran's November 2010 audiological and CNC test results do not demonstrate a hearing loss for VA purposes is not established.  See 38 C.F.R. § 3.385.  

The Veteran was afforded a second VA examination in April 2015.  Puretone thresholds of hearing, performed by bone conduction, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
10
0
LEFT
5
10
5
15
5

Puretone thresholds of hearing, performed by bone conduction, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
5
10
0
-5
LEFT
-5
5
15
-5
0


The speech recognition score using the Maryland CNC Test was 96 percent in the right ear and 96 percent in the left ear.  

These test results do not meet the minimum thresholds for impaired hearing under 38 C.F.R. § 3.385.  Therefore, it cannot be found that the Veteran has a hearing loss disability for VA purposes.  Without such a showing, a nexus to service cannot be established and the appeal must be denied.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran asserts that he has a hearing loss.  This is not within the competence of a non-medical-expert to determine, however, because the applicable laws and regulations specifically require medical testing to establish.  See 38 C.F.R. § 3.385.  As such, his lay statements cannot establish a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such is distinguishable from the Veteran's tinnitus claim where the Veteran's observations are sufficient to demonstrate that tinnitus is due to in-service noise exposure.  

In conclusion, even after resolving all reasonable doubt in his favor, the Veteran's hearing impairment does not meet the criteria for hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Accordingly, the benefit the claim of service connection for hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

The Veteran seeks an increased disability rating for his lumbar spine disability.  The Veteran's appeal arises from his disagreement with the August 2012 rating decision which granted service connection for a lumbar spine disability and assigned a noncompensable rating, effective June 25, 2010.  

A.  Generally Applicable Law

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Rating Schedule

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243. 

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, No. 13-3469, 2015 WL 6604304, at *8 (Vet. App. Oct.  28, 2015) amended, (Vet. App. Oct.  30, 2015) (citing Mitchell v.  Shinseki, U.S.  Vet. App. No.  09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti, 2015 WL 6604304, at *9.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti, 2015 WL 6604304, at *10, 13 (citing Jandreau v.  Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

C.  Relevant Facts

The Veteran was afforded a VA examination of the spine in October 2010.  During his examination the Veteran reported limitations in walking due to his spine condition, stating that he could walk an average of three miles in one hour.  He reported stiffness and decreased motion.  He reported that he did not have fatigue, spasms, parethesia or numbness, the Veteran reported weakness of the spine.  He reported no bowel or bladder problems.  The Veteran reported localized low back pain twice a month lasting for an hour which was exacerbated by physical activity and which was relieved by rest.  At the time of pain the Veteran reported that he could function without medication.  During flare-ups the Veteran reported pain, weakness and limitation of motion, which was described an inability to move his back.  The Veteran stated that his condition did not result in incapacitation in the last twelve months.  

Examination revealed normal posture and gait.  The Veteran walked steadily and examination of the feet revealed abnormal weight bearing.  The Veteran required no assistive devices for ambulation.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees.  Repetitive motion testing revealed no additional limitation of range of motion, the examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was symmetry of the spinal motion with normal curves of the spine.  Neurological testing was normal.  X-rays demonstrated degenerative disc disease at the L4-L5 vertebrae.

In his August 2012 notice of disagreement, the Veteran stated that on the day of examination his back did not hurt but that he had days when his back did hurt which caused him to lose range of motion.  The Veteran further noted in his December 2012 substantive appeal that while his back did not hurt on the day of examination, when his back did act up he had trouble walking, bending and turning his body.

A May 2015 VA examination report noted the Veteran's report of progressively worsening back symptoms with time and daily pain and stiffness.  The Veteran explained that he experienced difficulty performing daily or physical activities and reported pain with twisting or lifting.  He further stated that he did not use medication or receive treatment for his condition.  The Veteran did not report flare-ups which impacted the function of the spine.  

Range of motion testing revealed flexion to 60 degrees with painful motion at 60 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 15 degrees with pain at 15 degrees and right and left lateral rotation was to 15 degrees with pain at 15 degrees.  

The Veteran did not have additional limitation of range of motion following repetitive use testing.  Functional loss and functional impairment with repetitive testing was reported as less movement than normal and pain on movement.  The Veteran had moderate pain on palpitation which caused him to move away from touch.  There was guarding or muscle spasm present which did not result in abnormal gait or spinal contour.  Muscle strength testing and neurological testing were normal.  Straight leg testing was positive, however the Veteran did not report radicular pain or other symptoms due to radiculopathy.  The Veteran did not have any bowel or bladder problems associated with his spine disability.  Intervertebral disc syndrome was not found.  The examiner stated that the Veteran's back disability impacted his ability to work.   

D.  Discussion

In this case and relevant throughout the appeal period, there were no incapacitating episodes, as indicated affirmatively by the May 2015 VA examiner.  Accordingly, there is no basis to consider a higher rating under the rating schedule for IVDS.  

However, under the general rating schedule, a 10 percent rating must be assigned for the time period prior to May 13, 2015, on the basis of painful motion, and a 20 percent rating must be assigning beginning on that date due to a higher-level of functional loss.  The reasons follow.  

(1) Prior to May 13, 2015

Prior to May 13, 2015, the evidence of record establishes that the Veteran experienced painful motion without a compensable loss of motion, muscle spasm, guarding, localized tenderness or vertebral body fracture demonstrated.  In his August 2012 NOD, he indicated that "there are days when it hurts."  He also informed the October 2010 VA that he had pain flare-ups that occurred 2 times per month and lasted for 1 hours.  The VA examination in October 2010 is consistent with his statements of painful motion.  Notwithstanding the Veteran's statements of severe, painful flare-ups, this VA examiner found that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive.  Accordingly, a 10 percent rating on the basis of painful motion is for assignment.  See Petitti, No. 13-3469, 2015 WL 6604304, at *8.

(2) Beginning May 13, 2015

From May 13, 2015, the date of the Veteran's last VA examination, a 20 percent disability rating is warranted.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Here, the VA examination reports 60 degrees of forward flexion, thus the criteria for a 20 percent disability rating has been met.  

Based on the evidence currently of record, it is not factually ascertainable when this disability level arose.  The May 2015 VA examiner noted the Veteran's report that the "condition has progressively worsened in time."  No more specificity was provided.  Therefore, the exact onset of the 20 percent level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for the 20 percent rating is May 13, 2015, the date he was examined by VA.

The evidence does not more closely approximate the criteria for the higher 40 percent rating which is afforded when the evidence demonstrates flexion to 30 degrees or less, or a finding of ankylosis.  While there may be a further functional loss during flare-ups or after repetitive use over time, the May 2015 VA examiner found that an opinion regarding any further functional impairment was not feasible because the Veteran was unable to replicate the estimated limitation at the time of the examination.  Thus, there is no evidentiary basis to find that the flare-ups resulted in ankylosis of the spine or an additional 30 degrees of limitation of flexion of the spine.  Accordingly, a schedular rating higher than 20 percent cannot be assigned warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242.  

(3) Neurologic Abnormalities

Additionally, the evidence does not establish a compensable neurological abnormality associated with his back disability.  

On VA examination in September 2010, the Veteran found no evidence of radiating pain on movement, and straight leg raise testing was negative.  This VA found that "[t]here are no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement."  Likewise, on VA examination in May 2015, the VA examiner's sensory examination was "[a]ll normal."  A straight leg raise was positive, but the VA examiner found that there was no radicular pain or any other signs or symptoms of radiculopathy.  This VA examiner also found that the Veteran did not have any other neurologic abnormalities or findings related to the low back condition.  

Accordingly, there is no basis to assign a separate rating on the basis of associated neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

E.  Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

(1) Criteria

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected spine disability is manifested by signs and symptoms such as pain and weakness, particularly during flare-ups, which impairs his ability to function normally.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, including with pain and other functional limitations.  See 38 C.F.R. § 4.71a (both prior to September 2002 and after September 2003).  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home, and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  

In short, it cannot be found that the Veteran's spine disability presents an exceptional or unusual disability picture.  Thun, 22 Vet. App. at 115.  Moreover, while the Veteran is currently service-connected for other disabilities, there is no indication of additional symptomatology that had not been attributed to and rated under a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Johnson, 762 F.3d 1362.


ORDER

Entitlement to an initial 10 percent disability rating for a lumbar spine disability prior to May 13, 2015, is granted.

Entitlement to an initial rating of 20 percent, but no higher, for a lumbar spine disability from May 13, 2015, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Right Shoulder and Right Knee Claims

The Veteran underwent a VA examination in October 2010.  The VA examiner did not state whether a right knee disability was related to service, explaining that a diagnosis was "not possible because the x-ray was negative and the only positive finding is grinding of both knees."  

This examination is not entirely adequate at present.  In the report, the examiner did not discuss whether the Veteran's right knee grinding symptoms indicated a right knee disability.  

Similarly, with regard to the right shoulder, the Veteran explained in his December 2012 VA-9 substantive appeal, that his right shoulder clicked when he was in service and continued to do so and that it now caused pain.  He explained that he was sure that firing an M16 in his right shoulder during service affected his right shoulder.  

In light of this evidentiary record, a VA opinion is to address the complex medical question raised by both claims.  See 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  

The examiner is asked to review all relevant information and then address each of the following questions:

a) Is it at least as likely as not (i.e., of at least equal medical probability) that a right knee condition was incurred in service or is otherwise related to the Veteran's active service.

b) Is it at least as likely as not (i.e., of at least equal medical probability) that a right shoulder condition was incurred in service or is otherwise related to the Veteran's active service.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and/or outside information support (such as medical articles/literature) your findings, and (2) explain how that evidence justifies your findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


